Citation Nr: 0111986	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include the question of whether new and 
material evidence has been submitted to reopen the claim.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1941 through May 
1943, with status as a Prisoner of War from May 1942 to May 
1943.  He died in July 1984.  The appellant is his surviving 
spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, in 
March 1999 that denied the claimed benefits.  

A rating decision in April 1996 denied service connection for 
the cause of the veteran's death.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by a rating decision in April 1996.  The appellant 
was notified of that decision and did not appeal.  

2.  Evidence added to the record since April 1996 was not 
previously of record and is of such significance that it 
should be considered in adjudicating the question of service 
connection for the cause of the veteran's death.  


CONCLUSION OF LAW

Evidence added to the record since the final April 1996 
rating decision that denied service connection for the cause 
of the veteran's death is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran had recognized service in the Armed Forces of the 
United States during World War II.  The service department 
has also verified his status as a former prisoner of war from 
May 1942 to May 1943.  No service medical records are 
available.  

In conjunction with a claim for disability compensation 
benefits, the veteran underwent a VA general medical 
compensation examination in November 1971.  His wife stated 
then that he was mentally disturbed, confused, and violent 
most of the time.  The general medical examiner did not 
report any abnormal clinical findings.  He indicated, 
however, that the veteran was uncooperative and that, 
therefore, he was unable to complete the cardiovascular and 
respiratory examinations.  The veteran's blood pressure was 
reported as 120/80 and his resting pulse was 84.  A chest x-
ray at that time reportedly showed bilateral, moderately 
advanced pulmonary tuberculosis (PTB).  A psychiatric 
examination was also conducted.  That examiner noted numerous 
pertinent abnormal clinical findings and listed a diagnosis 
of paranoid type schizophrenic reaction.  He commented 
further that the veteran was mentally incompetent.  

Subsequently, records of a private psychiatric 
hospitalization in 1965 were received.  Those records note 
that the veteran denied any mental illness.  It was the 
examiner's impression that there was no psychosis at that 
time.  He diagnosed sociopathic personality and alcohol 
addiction.  

Another VA psychiatric compensation examiner, in July 1982, 
reported essentially no pertinent abnormal clinical findings.  
It was concluded that no mental disorder was found on the 
examination and indicated that the veteran was mentally 
competent for VA purposes.  

A rating decision in September 1982 again denied service 
connection for a psychiatric disorder as not shown by the 
evidence.  

In July 1984, the veteran's death certificate was received, 
noting his death in July 1984.  It listed the immediate cause 
of death as cor pulmonale, with an antecedent cause of COPD 
(chronic obstructive pulmonary disease).  "Arteritis" was 
listed as another significant condition that contributed to 
death.  Each of the entries was typewritten.  

The RO received a claim for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits from the 
surviving spouse in March 1995.  

A rating decision in April 1996 denied, inter alia, service 
connection for the cause of the veteran's death.  The 
claimant was notified of that decision and did not appeal.  

In April 1998, the appellant wrote the RO requesting that her 
application for DIC be considered "under the provision of 
the New Liberalizing POW Legislation."  She submitted two 
affidavits in support of her application to reopen her claim.  
The first affidavit was signed by two neighbors of the 
veteran.  They attested to the fact that they had known the 
veteran from the late 1940s until the mid-1970s and that "he 
had always been sick and confined" at a VA hospital.  They 
indicated that they had observed that "since after the war 
[he] had been suffering from localized edema (swelling of the 
feet, legs, and ankles) and that he could not walked [sic] 
freely witout [sic] stopping to take some rest after several 
meters.  He tired easily that he had this shortness of breath 
whenever he moved or when talking to us."  

The other affidavit was signed by two fellow servicemen who 
stated that they were POWs with the veteran and that, during 
the time of their captivity, he "had been always suffering 
from lacalized [sic] edema; his legs, feet and ankle joints 
were swollen that made him difficult to walked [sic] and 
moved [sic].  He had also shortness of breath and always been 
easily tired like us."  

In May 1999, the RO received another copy of the veteran's 
death certificate.  The entries for the cause of death on 
that form were handwritten.  The entry for "other 
significant condition contributing to death" appears to 
state "arthritis," rather than "arteritis," as was listed 
on the form received in 1984.  

Also received were copies of records of a VA hospitalization 
in 1972 and medical certificates dated from 1972 to 1976.  
The medical certificates refer only to a diagnosis and 
treatment for PTB.  The summary of the hospitalization 
indicates that the veteran had treatment primarily for an 
allergic reaction to something he had eaten.  It lists 
diagnoses of PTB, history of bronchial asthma, allergy of 
undetermined etiology, angina pectoris, and an old 
anteroseptal myocardial infarction (by EKG).  

In addition, the appellant submitted an undated certificate 
from a private physician, Teodorico C. Navarro.  Dr. 
Navarro's certificate notes the conditions listed on the 1999 
death certificate (which included "arthritis"), the records 
of the veteran's treatment for PTB, and his history of an 
allergy and asthma.  The certificate also contains the 
following statement:  

As we all know in the medical world, POW's were 
subjected to malnutrition and vitamin deficiencies 
during their stay at the concentration camps, 
notably vitamin B-complex and specifically 
thiamine, this causes the heart to pump faster or 
what we call tachycardia.  It is coupled by the 
fact that he had a prolonged history of Emphysema 
which was due to prolonged cigarette smoking which 
can be attributed to some kind of "addiction" 
when someone is in severe stress like those 
suffered by POW's in concentration camps.  All of 
these factors contributed to develop those burdens 
to the lungs and eventually to the heart in the 
long run.

In January 2000, the RO wrote to the appellant, requesting 
that she submit evidence that would establish that the 
veteran contracted beriberi while he was a POW and that he 
developed edema of the lower extremities as well.  The RO 
further suggested that she submit medical evidence showing 
that the veteran had ischemic heart disease, including actual 
records of diagnosis and treatment.  Finally, the RO advised 
that she should submit medical evidence-preferably from 
physicians who treated the veteran-that he had an ischemic 
heart condition which caused, contributed to, or materially 
hastened the veteran's death.  The RO added that the medical 
opinion should be fully supported with the physician's 
reasons and bases.  

The appellant provided another affidavit in February 2000, 
from two other former POWs who attested to having been in 
captivity with the veteran.  They stated that they had 
personally observed that he was "weaker than we, because at 
that time he suffered malaria, beri beri, dysentery, ulcer, 
shortness of breath and swelling of feet, legs and ankle 
joint, and most of the time crying."

Analysis 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2000).  Satisfactory lay or other evidence that 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation during active 
service.  38 C.F.R. § 3.304 (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran is a former POW and was detained for not less 
than 30 days and a psychosis, beriberi heart disease, or 
arthritis becomes manifest to a degree of 10 percent any time 
after such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  § 3.309(c).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence that was previously of record primarily included 
reports of the veteran's medical treatment from 1971 to 1982 
and a copy of a death certificate reflecting his death in 
July 1984.  The veteran's records also documented his 
recognized status as a former prisoner of war (POW) for 
approximately 1 year.  The post-service medical evidence 
noted treatment for psychiatric problems and pulmonary 
tuberculosis.  The death certificate listed cor pulmonale, 
COPD, and arteritis as causes of the veteran's death.  

Evidence that was added to the record since the unappealed 
April 1996 rating decision that denied service connection for 
the cause of the veteran's death includes statements from two 
fellow servicemen describing their observations of the 
veteran during his POW captivity that indicate that he may 
have developed beriberi heart disease as a result of that 
captivity.  That evidence also includes reports that the 
veteran had angina pectoris and had sustained a myocardial 
infarction.  Further, the appellant submitted a statement by 
a private physician indicating that the malnutrition and 
vitamin deficiencies that POWs were subjected to contributed 
to the veteran's lung and heart conditions.  

It is clear that the evidence that has been added to the 
record since 1996 is "new," in that it was not previously 
of record and is not redundant of the evidence that was 
previously of record.  Moreover, that evidence is also 
material to the appellant's claim, since it tends to show 
that there was a relationship between the veteran's POW 
captivity and his ultimate death.  

Accordingly, the Board concludes that the evidence that has 
been received since April 1996 is new and material and that 
the appellant's claim is reopened.  

The Board must now proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  


ORDER

New and material evidence having been received, the 
appellant's claim is reopened.  


REMAND  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The RO determined in this case, as described in the October 
1999 statement of the case, that the appellant's reopened 
claim was not well grounded.  Her claim must be Remanded on 
that basis alone for readjudication under the criteria set 
forth in the VCAA.  

Further, the evidence of record does not contain the records 
of any treatment between July 1982 and the veteran's death in 
July 1984.  In light of his multiple medical problems, it 
seems likely that he would have sought medical care during 
that period.  The Board believes that the VCAA requires that 
the appellant be notified that records of any such treatment 
might aid her claim.  She should, therefore, be requested to 
provide the names and addresses of any health care providers 
who treated the veteran from July 1982 until his death, 
including the approximate dates of any such treatment.  

The Board's request in this regard should not be construed as 
limiting the RO's actions in exercising full compliance with 
the notice and duty to assist provisions of the VCAA.  The RO 
should also undertake any additional assistance to the 
appellant deemed appropriate in light of the evidentiary 
record.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request that the appellant 
provide the names and addresses of any health 
care providers, VA or non-VA) who treated or 
examined the veteran from July 1982 until his 
death and the dates of any such treatment or 
examination.  The RO should then request 
copies of all records noted by the appellant.  
All records so received should be associated 
with the claims file.  

2.  The RO must then review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 are completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  Any final 
regulations and pertinent VA General Counsel 
precedent opinions, as well as any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Upon completion of the requested 
development of the record and after ensuring 
full compliance with the VCAA, the RO should 
again consider the appellant's claim on the 
basis of all of the evidence of record.  If 
action taken remains adverse to the 
appellant, she should be furnished with a 
supplemental statement of the case and should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

